                                                                                            -----   ---·
                                                                                              ---   ---    --·--·   -
                                                                   USDC ',UNY
                                                                   r·,r,01 , ", · ··", ;
                                                                   L1\._I'-..'.   i"/l ..    ;'\, l

                                                                   C      -~   'TL' ··-... - ~-.
                                                                                  i < l" "\7 ,~  ,~ .. _                                         :
                                                                   LU:( . ,(U,~ll 1\u   __ i r lLcL;                                             i
                                                                                                                                                 I
UNITED STATES DISTRICT COURT                                       I,(1C
                                                                    -·
                                                                            ,,,.
                                                                       ./ - ii

SOUTHERN DISTRICT OF NEW YORK                                      DATE Fil-EI): __                             JLlJ-g/ (q __ _
-------------------------------------------------------------X                              ------·-----·--
                                                                                             . -                                             -
                                                                                                                        ------·--------- ~----

WARREN R. KRAFT,
                                          Plaintiff,                      19      CIVIL 10286 (JMF)

                 -against-                                                        JUDGMENT

THE CITY OF NEW YORK et al.,
                                          Defendants.
--------------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated November 15, 2019, Plaintiffs complaint is dismissed as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). Plaintiffs request for injunctive relief is

denied as moot. Plaintiff is warned that further vexatious, frivolous, or nonmeritorious litigation

in this Court may result in an order barring him from filing new actions unless he receives prior

permission. Sec 28 U.S.C. § 1651. The Court certifies under 28 U.S.C. § 1915(a)(3) that any

appeal from the order would not be taken in good faith, and therefore in forma pauperis status is

denied for the purpose of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962)

(holding that an appellant demonstrates good faith when he seeks review of a nonfrivolous

issue); accordingly, judgment is entered dismissing this action and the case is closed.

DA TED: New York, New York
        November 18, 2019


                                                                   RUBY J. KRAJICK

                                                                        Clerk of Court
                                                             BY:

                                                                         Deputy Clerk
